Citation Nr: 1619800	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  04-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2004 the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.

A September 2010 Board decision denied entitlement to a disability rating in excess of 30 percent for bilateral pes planus.  In March 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand the issue of entitlement to a TDIU to the Board pursuant to Rice v Shinseki, 22 Vet App 447 (2009).  The March 2011 Court order left undisturbed the Board's denial of the Veteran's increased rating claim for pes planus.  

In September 2011, the Board remanded this matter for additional development.  While the specified development was completed, the evidence obtained on remand indicates that additional development is necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The record indicates that there are outstanding VA records.  Specifically, the records contains a June 2001 Application for Vocational Rehabilitation.  While this claim predates the Veteran pending appeal, there may be outstanding vocational rehabilitation records that are within the pendency of the appeal.  The record also indicates that the Veteran receives ongoing VA treatment.  Accordingly, the Veteran's vocational rehabilitation records and any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board notes that the September 2011 remand directed that the Veteran be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  While the Veteran was sent the requisite form, to date, he has not returned a completed VA Form 21-8940.  As the Board is remanding the claim for other development, on remand the Veteran should be afforded another opportunity to complete and submit a VA Form 21-8940.  At    his DRO hearing, the Veteran testified that he still performed "consulting work occasionally" since accepting early retirement and VA treatment records as recently as October 17, 2013 indicate that the Veteran still worked part-time.  Accordingly, employment and income information is necessary to determine whether the Veteran's part time employment constitutes marginal or substantially gainful employment.  The Veteran is hereby advised that failure to return a completed form could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all VA treatment records dating since October 2013. 

2.  Ask the Veteran to provide the names and addresses   of all medical care providers that have treated him for his service-connected disabilities, to include his private primary care provider, Dr. O. H. V.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and her representative should be notified of such.

3.  Obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

4.  Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include any self-employment/ consulting work and his annual income from such employment for each year from 2004 to the present.  

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




